 


109 HR 3436 IH: Second Amendment Protection Act of 2005
U.S. House of Representatives
2005-07-26
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS
1st Session
H. R. 3436 
IN THE HOUSE OF REPRESENTATIVES 
 
July 26, 2005 
Mr. Boustany (for himself and Mr. Wilson of South Carolina) introduced the following bill; which was referred to the Committee on International Relations
 
A BILL 
To withhold funding from the United Nations if the United Nations abridges the rights provided by the Second Amendment to the Constitution, and for other purposes. 
 
 
1.Short titleThis Act may be cited as the Second Amendment Protection Act of 2005. 
2.FindingsCongress makes the following findings: 
(1)The United States is steadfast in its commitment to the Second Amendment to the Constitution of the United States, which provides that the right of the people to keep and bear arms shall not be infringed. 
(2)The United Nations Program of Action to Prevent, Combat and Eradicate the Illicit Trade in Small Arms and Light Weapons in All Its Aspects calls for actions that could abridge the Second Amendment rights of individuals in the United States, including through the establishment of— 
(A)a comprehensive program for worldwide gun control; 
(B)an international tracking certificate which would be used to ensure United Nations monitoring control over the export, import, transit, stocking, and storage of legal small arms and light weapons; 
(C)worldwide record keeping, for an indefinite amount of time, on the manufacture, holding, and transfer of small arms and light weapons; and 
(D)national registries and tracking lists of all legal firearms. 
(3)The United Nations has encouraged member states of the United Nations to integrate measures to control ammunition with regard to small arms, contrary to the rights guaranteed to citizens of the United States under the Second Amendment, and some member states have expressed a desire to tax international arms sales and for a total ban on certain types of firearms. 
3.Sense of CongressIt is the sense of Congress that the United States should not provide financial support to international entities that abridge the constitutionally protected rights of law-abiding citizens of the United States to keep and bear arms. 
4.Limitation on United Nations funding 
(a)In generalNotwithstanding any other provision of law, the United States may not provide any funding to the United Nations for a fiscal year unless, prior to the last day of the preceding fiscal year, the President makes the certification described in this subsection (b). 
(b)CertificationThe certification referred to in subsection (a) is a certification submitted to Congress by the President that states that the United Nations has not taken action to restrict, attempt to restrict, or otherwise adversely infringe upon the rights of individuals in the United States to possess a firearm or ammunition, including the imposition of a tax that will interfere with the right to own a firearm or ammunition. 
 
